Citation Nr: 1445242	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-06 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2012, the Veteran testified before the Board via videoconference.  In an August 2012 decision, the Board denied service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a November 2013 Order, the Court remanded the matter for readjudication in accordance with the joint motion.  In August 2014, the Veteran submitted additional evidence with a waiver of RO review.  


REMAND

Pursuant to the joint motion, the Board finds that further development is needed.

The Veteran claims he has PTSD as a result of an assault in service.  Specifically, he reports that while lathering his hair in the shower in June 1967, the water became scalding hot and he quickly stepped back and cleared the soap out of his eyes and saw another recruit named laughing at him.  He also indicated that he witnessed physical assaults on other recruits during basic training. 

The Veteran's service medical records show that in June 1968 he was treated for angioneurotic edema and recurrent urticaria and prescribed Atarax for nervous problems.  His August 1968 discharge examination shows a normal psychiatric evaluation.  

At an August 2005 VA examination, the Veteran reported that his in-service stressor was an incident in which he was attacked in the shower.  He stated that someone turned off the cold water and scalded him.  He indicated that he reacted fast and pulled himself out of the shower and saw another recruit, who he named.  He noted that he did not report the incident and later developed rashes and edema and was tearful, with poor sleep, due to the incident.  The examiner diagnosed the Veteran with PTSD with secondary major depression and secondary cannabis dependence.  The examiner opined that the Veteran's PTSD with secondary depression was most likely related to a traumatic event the Veteran experienced while on active duty. 

At a hearing before a DRO in August 2006, the Veteran testified that while he was in the shower another recruit turned off the cold water, scalding him, and he became very fearful from that point on.

A March 2007 letter from the Vet Center shows that the Veteran's overall military experience may have led to depression. 

In March 2011, a VA physician noted the Veteran's report that he had PTSD based on an attack in the shower in service.  The physician noted that the attack was not sexual in nature, but rather the Veteran was scalded by hot water, but did not sustain any burns.  The physician stated it was not clear how the Veteran was harmed by the incident in the shower.  The physician diagnosed the Veteran with depressive disorder, not otherwise specified, and concluded that the Veteran did not meet criterion A for PTSD.

At a June 2012 hearing before the Board, the Veteran indicated that while in service he was attacked in the shower when the cold water was turned off and saw a fellow recruit watching him.  He also indicated that he witnessed a company commander physically assault fellow recruits although he was not the victim of the assaults.  He testified that he internalized the attacks and the stress manifested itself as rashes and hives on his body.

In an August 2014 report, a private physician reviewed pertinent evidence in the Veteran's claims file and opined that the in-service stressor involving the assault in the shower was sufficient to support a diagnosis of PTSD and that the Veteran had PTSD due to that in-service stressor.  In rendering the opinion, the physician noted the theory of the "eggshell plaintiff" and stated that the Veteran was an individual who is highly hypersensitive and can develop PTSD due to a relatively minor stressor.

While the March 2011 VA physician opined that the stressor involving the assault in the shower was not sufficient to support a diagnosis of PTSD, that opinion appears to be based on the fact that the Veteran was not physically harmed by the stressor.  The Board observes that actual harm is not needed to be a sufficient PTSD stressor.  The physician also did not discuss whether seeing the physical assaults on other recruits was a sufficient stressor.  While the August 2014 private physician opined that the stressor involving the assault in the shower was sufficient and the Veteran has PTSD due to that stressor, that opinion is based on the finding that the Veteran was hypersensitive to stressors.  Without having examined the Veteran, the Board observes that that finding and the resulting opinion are of limited probative value.  Thus, the Veteran should be provided another VA examination to determine whether he has a psychiatric disability that had its onset in or is due to active service.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through August 2011.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since August 2011.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder, to include PTSD and depression.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be performed.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether each criterion for a diagnosis of PTSD is met, to include discussion of the sufficiency of the stressors involving the assault in the shower and seeing the physical assaults of other recruits.  If the examiner finds that criterion A for a diagnosis of PTSD is met, the examiner should explain specifically how the Veteran's described experiences during service meet the criterion that he "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others."  The examiner should also specifically discuss whether it is credible that the Veteran's response to the claimed incidents involved "intense fear, helplessness, or horror."  For each diagnosed psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is related to active service.  The examiner should address the June 1968 service medical record showing that the Veteran was treated for angioneurotic edema and recurrent urticaria and prescribed Atarax for nervous problems, the August 2005 VA examiner's opinion that the Veteran's PTSD with secondary depression was related to a traumatic event during active duty, the March 2007 Vet Center opinion that the Veteran's overall military experience may have led to depression, the March 2011 VA physician's conclusion that the Veteran did not meet criterion A for PTSD, and the August 2014 private physician's opinion that the stressor involving the assault in the shower was sufficient to support a diagnosis of PTSD and the Veteran has PTSD due to that stressor.  A rationale for all opinions should be provided.  

3.  Then, readjudicate the claim, with consideration of all evidence added to the claims file since the issuance of the October 2011 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

